                                                                   FILED
                                                           U.S.OISTRiCTCOg;^!
            IN THE UNITED STATES DISTRICT COURT FOR
                 THE SOUTHERN DISTRICT OF GEORGIA 2020 '/!N 13 AH 9* 17
                            SAVANNAH DIVISION

                                                         CIERJL
JOEY    WINSTON,     KING    PRINCE
                                                             SO.DIST. OF GA.
JOEY      VERNNARD          WINSTON
JUNIORS, PRINCESS GWINS, and
PRINCESS WINSTON,

       Plaintiffs,

V.                                               CASE NO. CV419-235


SAVANNAH POLICE DEPARTMENT,
CHATHAM COUNTY JAIL, and
METROPOLITAN POLICE
DEPARTMENT,

       Defendants.




                                 ORDER


       Before the Court is the Magistrate Judge's Report and

Recommendation     (Doc. 3), to       which no objections    have      been

filed. After a careful review of the record, the report and

recommendation     is ADOPTED     as the   Court's opinion        in   this

case. As a result. Plaintiff's motion to proceed in forma

pauperis (Doc. 2) is DENIED and Plaintiff's complaint is

DISMISSED WITHOUT PREJUDICE. The Clerk of Court is DIRECTED


to close this case.

                            //
       SO ORDERED this      /y—   day of January 2020.



                                      WILLIAM T. MOORE^R.
                                      UNITED STATES    DISTRICT COURT
                                      SOUTHERN    DISTRICT OF GEORGIA
